                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHANICQUA SUBER-APONTE,
     Plaintiff,

       v.                                              CIVIL ACTION NO. 18-CV -4866

MATTHEW COPLEY, et al,
    Defendants.

                                              ORDER

       AND NOW, this      13   day of November, 2018, upon consideration of prose Plaintiff

Shanicqua Suber-Aponte's Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and

Complaint (ECF No. 2), it is ORDERED that:

        1.     Leave to proceed in forma pauperis is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED without prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and Rule 8(a) of the Federal Rules of Civil Procedure,

for the reasons stated in the Court's Memorandum.

       4.      Suber-Aponte is given leave to file an amended complaint within thirty (30) days

of the date of this Order in the event she can state a plausible claim for relief against a proper

defendant. If Suber-Aponte files an amended complaint, she shall identify all of the defendants

in the caption of the amended complaint and describe in detail the basis for her claims against

each defendant. Any amended complaint shall include all of the claims that Suber-Aponte seeks

to pursue in this action without relying on or referring to other pleadings or exhibits filed in this

matter. Upon the filing of an amended complaint, the Clerk of Court shall not make service until

so ORDERED.
     ..
"


           5.      The Clerk of Court is DIRECTED to send Suber-Aponte a blank copy of this

    Court's current standard form to be used by a prose litigant filing a civil action bearing the

    above-captioned civil action number. Suber-Aponte may use this form to prepare her amended

    complaint.

           6.      If Suber-Aponte fails to file an amended complaint in accordance with this Order,

    her case may be dismissed for failure to prosecute without further notice.




                                                                        TONE,J.
